Citation Nr: 9907611	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected residuals of right inguinal 
hernia repair.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to February 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the RO.  

The Board notes that, in the veteran's substantive appeal, he 
made reference to a claim of service connection for a left 
groin condition.  As this claim has not yet been developed 
for appellate review, it is referred to the RO for 
appropriate action.  

The Board also notes that included within the veteran's 
letter indicating his decision to withdraw his appeal on the 
issue currently before the Board, was a request to file 
claims for an increased rating for the service-connected 
tension headaches and upper airway resistance syndrome.  
These issues are also referred to the RO for appropriate 
action, as they have not been developed for appellate review.  



FINDINGS OF FACT

1.  Prior to consideration of this appeal by a Member of the 
Board, in written correspondence dated in January 1999, the 
veteran affirmatively withdrew all matters in appellate 
status.  

2.  There currently is no justiciable case or controversy 
before this Member of the Board for active consideration.  



CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 19.4, 20.101, 20.204 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  Withdrawal 
may be by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
either a Notice of Disagreement or Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).

In March 1999, the veteran's representative forwarded to the 
Board a statement signed by the veteran, dated January 14, 
1999, in which the veteran withdrew "an appeal for an 
increased rating for my right inguinal hernia."  

Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to  38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  
Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  For the reasons 
stated, and in the absence of any question currently 
presented on appeal, the appeal is dismissed.



ORDER

The appeal is dismissed.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


